Citation Nr: 9903525	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  98-01 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
psoriatic arthritis, currently rated as 60 percent disabling.

2.  Entitlement to an increased disability rating for 
psoriasis, currently rated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1985.

This appeal arises from a December 1997 rating decision of 
the Jackson, Mississippi, Regional Office (RO).  In that 
decision, the Jackson RO denied the veteran's claims for 
rating in excess of 60 percent for psoriatic arthritis, and 
in excess of 30 percent for psoriasis.  Also in that 
decision, the RO denied the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.  The veteran has since relocated and now 
lives in Tennessee.


REMAND

The veteran has indicated that he wishes to appear at a 
Travel Board hearing before a Member of the Board of 
Veterans' Appeals (Board).  The Board also notes the 
veteran's request that such hearing be held at the Nashville, 
Tennessee, RO.  In accordance with the veteran's wishes, and 
in order to afford him the opportunity to present evidence 
and arguments in support of his claim, the veteran should be 
scheduled for a Travel Board hearing.

Accordingly, this case is REMANDED for the following:

The RO, in cooperation with the Board, 
should schedule for the veteran a Travel 
Board hearing before a Board Member.  

Thereafter, the case should be returned to the Board for 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


